COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-15-00042-CR
IN RE: SHANNON MARK DOUTHIT,
                                                 §             ORIGINAL PROCEEDING
                Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                    MANDAMUS


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Roy Ferguson, Judge of the 394th District Court of Presidio County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied.           We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.